Citation Nr: 1742405	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-27 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 0 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1957 to April 1961.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2015 rating decision from the RO in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by a combination of auditory thresholds and speech recognition percentages which are productive of Level I and Level II hearing loss.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 0 percent for bilateral hearing loss have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85 (Diagnostic Code 6100), 4.86 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the disability rating for his service-connected bilateral hearing loss should be increased. In an informal hearing memo, submitted to the Board in September 2017, he asserted that VA did not consider a January 2015 private audiological examination showing greater hearing impairment. He contends that VA relied on an April VA examination for hearing loss and tinnitus to deny an increase in his service-connected bilateral hearing loss disability claim. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity levels based on average pure tone thresholds and speech discrimination.  See 38 C.F.R. §§ 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.  

The current appeal arises from an April 2015 RO rating decision denying an increase in excess of 0 percent for the Veteran's service-connected bilateral hearing loss. The Veteran was service-connected for hearing loss in the right ear at 0 percent by the RO in March 2014, effective August 18, 2010. He was service-connected for hearing loss in the left ear at 0 percent by the RO in August 2014, effective August 18, 2010. 

In this case, a December 2014 VA treatment records shows a note stating that the Veteran needs hearing aids. 

The Veteran submitted two private audiological examinations. One examination is from January 2015 and another is from August 2015. The January 2015 examination for hearing loss was performed by Dr. B.M. Aud., a licensed audiologist. She reviewed the Veteran's history, measured his hearing threshold levels and used the Maryland CNC speech discrimination test. 

On the authorized audiological evaluation in January 2015 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
60
60
LEFT
30
50
60
60
65

Pure tone averages were 50 decibels in the left ear and 58 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear. The private examiner reported the Veteran turns up the phone and television volume. 

The audiometric findings combine for a Roman numeral II for the right ear and Roman numeral II for the left ear, per Table VI.  See 38 C.F.R. § 4.85.  These two roman numerals combine for a 0 percent disability rating but no higher in Table VII. Id.  

In April 2015 the Veteran had a VA examination for hearing loss and tinnitus. The examiner reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. On the authorized audiological evaluation in April 2015 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
55
65
60
LEFT
35
55
60
65
70

Pure tone averages were 56 decibels in the right ear and 63 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 98 percent in the left ear. The Veteran's hearing loss impacts ordinary conditions of daily life including work. The Veteran reported to the VA examiner that "I hear pretty good with the hearing aids on, but without them I would miss things." 

The audiometric findings combine for a Roman numeral I for the right ear and Roman numeral II for the left ear, per Table VI.  See 38 C.F.R. § 4.85. These two roman numerals combine for a 0 percent disability rating under VA regulations in Table VII. Id.

The Veteran had another private audiology examination in August 2015. However, that private examiner did not apply the Maryland CNC test therefore that examination is not sufficient for VA rating purposes. 

Under the application to Table VII at 38 C.F.R. § 4.85 both the January 2015 private audiological examination and the April 2015 VA examination produce a 0 percent disability rating for bilateral hearing loss. All applicable tests include valid pure tone and speech discrimination scores.  See 38 C.F.R. §§ 4.85, 4.86.

The Board acknowledges that the Veteran's bilateral hearing loss impacts his life in significant ways. However, the Board finds that the pattern of his bilateral hearing loss does not produces a disability rating in excess of 0 percent under the rating schedule.  

Accordingly, the Board finds that for the entire period on appeal, the schedular criteria for a rating in excess of 0 percent for bilateral hearing loss have not been met.  The Board therefore concludes that an increased rating is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Duty to Notify and Assist

The rating issue arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required. The Federal Circuit and the Veterans Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

The RO has obtained pertinent medical records including the VA outpatient and private treatment records identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained a thorough medical examinations for the Veteran's service-connected bilateral hearing loss disability rating claim. The Veteran asserted that he should be afforded another VA audiological examination but made no argument as to the inadequacy of the April 2015 VA examination. The Veteran asserted that the private audiological examination should be reviewed. The Board has reviewed the private audiological examinations and made findings related to both the VA examination and the private examinations and finds that the evidence of record is sufficient to make a decision on the claim. 


ORDER

Entitlement to an increase for service-connected bilateral hearing loss in excess of 0 percent is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


